Mr. Presiding Justice Niehaus delivered the opinion of the court. ■ 2. Landlord and tenant, § 33*—when description of demised premises in lease sufficient. The description in a lease of the demised premises is sufficient where it can be readily identified and located. 3. Forcible entry and detainer, § 81*—when notice to quit admissible in evidence. A notice to terminate a tenancy under a corporation, held admissible under the pleadings in an action for forcible detainer without preliminary proof that it was signed by the president of the corporation. 4. Forcible entry and detainer, § 79*—when lease and assignment admissible in evidence. A lease and an assignment thereof held properly admitted in evidence in an 'action for forcible detainer. 5. Forcible entry . and detainer, § 91*—when peremptory instruction for plaintiff proper. A peremptory instruction for the plaintiff was properly given in an action for forcible entry and detainer, where there was no evidence tending to show that the defendant was entitled to possession of the premises in question.